Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claims 7, 10, and 11 are objected to because of the informalities listed below.
Appropriate correction is required.

Claim 1, page 1, line 2, should read “and a non-threaded portion” instead of “and non-threaded portion”. 
Claim 1, page 2, line 6, should read “will rotate in a first direction when the rod is rotated in [[a]]the first direction,”
Claim 16, page 9, line 13, should read “[[a]] the switch rod” instead of “a switch rod” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1, the phrase, “the movable head can only be moved by applying force directly to the movable head in the desired direction of movement” renders the claim indefinite. Said phrase implies that the moveable head can be moved in any desired location, however it is the examiner’s understanding that the head con only move in axis the axis of the rod. Therefore the metes and bounds of the claim are indefinite. 
Furthermore, the term “substantially motionless” (in page 2 line 9 and page 2 line 20) is a relative term which renders the claim indefinite. The term "substantially motionless” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the metes and bounds of the claim are indefinite. For examination purposes, the term “substantially motionless” is presumed to be – “motionless”. 
Regarding claim 7, the phrase “wherein dowels 154, 156 respectively secure the first and second vise jaws” render the claim indefinite. The term dowels is the plural form of the words dowel which implies more than two dowels not exactly two dowels, thus if there are more than 2 dowels (for example three dowels) they cannot respectively secure the first and second vise jaws. For examination purposes and as best understood by the examiner the phrase will be inter as “wherein a pair
Regarding claim 12, the phrase in line 1, “wherein the legs rotate between a folded position” and the phrase in line 3, “wherein the legs are rotated to a position”
Regarding claim 12, it claims both an apparatus and the method steps of using the apparatus and is rejected under 112(b) as indefinite (see MPEP 2175.05(p)). More specifically, the claim depends from claim 11, which is directed to a “vise”, but states, in line 1, “wherein the legs rotate between a folded position”. The latter recitation is reciting a method of using the claimed apparatus. Therefore, the metes and bounds of the claim are indefinite. For examination purposes said phrase will be interpreted to be “wherein the legs are configured to rotate between a folded position”. 
Furthermore claim 12 claims both an apparatus and the method steps of using the apparatus and is rejected under 112(b) as indefinite (see MPEP 2175.05(p)). More specifically, the claim depends from claim 11, which is directed to a “vise”, but states, in line 3, “wherein the legs are rotated to a position”. The latter recitation is reciting a method of using the claimed apparatus. Therefore, the metes and bounds of the claim are indefinite. For examination purposes said phrase will be interpreted to be “wherein the legs are configured to be rotated”.
Regarding claim 16, the phrase, “the movable head can only be moved by applying force directly to the movable head in the desired direction of movement” renders the claim indefinite. Said phrase implies that the moveable head can be moved in any desired location, however it is the examiner’s understanding that 
Claims 2-15 are rejected as being dependent from a rejected claim 
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show "a rachet mechanism” including “a proximal external ratchet ring” and “a distal external ratchet ring".  The closest prior art of record (Hanon et al.) vise, a rod having a threaded and an un-threaded portion, and a ratchet system, however the ratchet system does not have two opposing ratchet mechanisms as in the instant application. Although Hanon et al’s device is analogous art there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate two opposing ratchet mechanisms into the ratchet system of the instant application.  Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO BURBERG whose telephone number is (571)272-5085.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.B./Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw